At the outset allow me to express Colombia's grief at the tragedy in Mexico. We wish to restate our solidarity with that fraternal people. Together with the Latin American Group we shall be sponsoring a draft resolution associating the United Nations with the efforts to deal with the disastrous events in that country.
My country owes a great deal to Spain, as does mankind as a whole, which thanks to that country was enriched by the meeting of two major cultures five centuries ago.
From the ancient times of Suarez and Vitoria, Spain was the founder of the law of nations. It is significant that the presidency of this fortieth session of the United Nations General Assembly has been entrusted to one of its experienced diplomats, skilled in dealing with its items. I wish to convey to Mr. de Pinies the congratulations of the delegation I have the honor to head, with our wishes that his work will be as fruitful and meaningful as the anniversary we are commemorating this year.
Mr. Perez de Cuellar, an illustrious Latin American and son of a brother country with which we maintain close links of friendship, conducts the work of our Organization with a skill and oven-handedness acknowledged by us all. His report will be a helpful guide in our discussions.
This forum has been the stage from which, during four decades, men of all races and ideologies, who have built the contemporary world, have expressed their thinking and the will of their people in the difficult times of the age in which we are living. We have come here today to pay a tribute to what it represents as a symbol of men's will to live in peace with others.

We must remind those who take a disdainful and skeptical view of the importance of the United Nations that it constitutes the best barrier against final destruction: a place for dialog and rational means of ironing out, on an equal footing, differences that might appear to be impossible to overcome.
We wish to honor the memories of the United States President, Franklin Delano Roosevelt, and the British Prime Minister, Sir Winston Churchill, who both expressed in the Declaration of the Atlantic their belief that "the disarmament of the aggressor nations was essential until it was possible to come to establish a wide and permanent system of general safety".
That statement bore in it the seed of our Organization which later bore positive fruits for humanity. Its policy served to smother the embers left behind by the barbarism of the world wars; because this is where we strive to combat the war and destruction that have always been the harvest of the senselessness of the human race.
It was the pride of the generation before us to raise the structure of this Organization; and, to our good fortune, it did so with a wide sense of co-operation, of respect for the views of the small countries which, like us, in the daily exercise of a practice that became enshrined in legislation, appealed to law to bring controversies to an end. For the first time in history, our views were sought and we had a right to speak and to vote, in order to lay the foundations of a new era. Gone were the days when Powers took authoritarian decisions on the absolute control of peoples and regions.
The Latin American States stoutly defended the regional agencies that had long been at work and, it pleases me to recall, on the initiative of the Colombian delegation attending the San Francisco Conference the rule of good will in the fulfillment of the obligations and duties of all the members of the new community was included.
 Throughout these 40 years, succeeding Colombian delegations have reaffirmed the spirit of the founders of the United Nations. In that period there has been evidence of antagonistic positions on the means to ensure the primacy of reason over force, of law over arbitrariness, of freedom over all forms of slavery. However, my country has always favored dialog as the means to settle differences between opposing positions, considering that it is better for the world to witness j the clash of dissenting ideas than that of arms.
The true revolutionary aspect of the system established by the victorious Powers after the Second World War was that it created a machinery accessible to all where the rule of numbers was imposed, that is, decision making through the oldest and most democratic of powers, that of majorities, which best expresses the will of nations.
We were therefore opposed, during the San Francisco Conference, to the inclusion of the veto right in Security Council decisions. Our delegation explained the reasons why Colombia voted against the Yalta formula. It was evident that the noting system proposed would place questions of war and peace in the hands of one of the five Powers, contradicting the principle by which the problems of the international Organization should be resolved by simple majority.
In that regard, former President Alfonso Lopez Pumarejo, the head of our delegation, stated:
"The veto means that the interests of five major Powers shall be subjected to the will of one Power. The result will always be an agreement not to act. This lack of action will cause the Council and the great Powers to lose prestige, and will lead to the decline of the Organization. It is unwise to make future amendment impossible".
 We may now be sufficiently mature for the creation of a compulsory international jurisdiction that will lead countries to the peaceful settlement of all their controversies. Thus we should bring more clarity to one of its essential principles: the equality of all States.
The moral strength of the United Nations is based on the fact that in it are represented all the peoples of the world. Thus, no one questions its legitimacy, and no State should impose its law over and above a clearly established order that seeks, by definition, respect and equality.

Far beyond any selfish considerations, therefore, we must preserve and defend the Organization and the wide range of agencies to which it has given rise, agencies that have brought to many places in the world the succor of their activities to combat hunger and disease, to disseminate knowledge, to protect children, refugees, employment and the environment, and to struggle for development.
A result of this commemorative session must be a strengthening of this moral force so that its beneficial action can, as it has over the past four decades, prevent a conflict between the super-Powers from leading us to disaster.
That is why Colombia belongs to the Movement of Non-Aligned Countries: Our membership has its basis in a historic tradition rooted in our very quest for freedom. Our political beliefs encompass principles advocating the right of all peoples to choose their own path of progress, respect for the self-determination of each country, and pluralistic co-operation preventing confrontations such as those generated by a policy of blocs.
In our view, the time has come to delete all references to "enemy States" from various Articles of the Charter; they constitute a true anachronism in view of the political make-up of the present world, which has overcome the ruins which separated the fighters of the great war.
It is only natural that mankind should be unable to forget the Hiroshima holocaust, except in the beautiful way that that city has chosen to do so: not in a spirit of retaliation or vengeance, but as a living testament to what another nuclear tragedy could bring.
The Charter of the United Nations was drafted with the intention of eliminating the hardships then endured by the human race. He are now experiencing a new wave of attacks against human dignity which have gravely jeopardized that intention in today's world. I speak of terrorism, whose defiance and destruction daily claim a greater number of innocent victims all over the world. States must take more effective action to fight this crime, which claims political aspects. The international community cannot shirk the determination of Member States to impose sanctions against those harboring movements which commit such reprehensible acts as the kidnapping of the daughter of President Duarte of El Salvador.
This new kind of warfare - so appropriately called the "dirty war" because of its cowardice and unfairness - is a greater scourge upon mankind than conventional warfare itself. While our Organization has begun consideration of this subject -as a fitting homage to the anniversary we are commemorating - we should undertake to sign a convention against terrorism.
We were surprised to note recently that developed countries refrained, on the basis of the questionable argument of its cost, from supporting the Secretary-General's proposal to call a meeting of plenipotentiaries to deal with the subject of drug trafficking. We wish to place on record that our position in this matter is to support any initiative towards that end, for this traffic is a threat to the integrity of mankind.
Colombia reiterates its decision to combat this scourge. In fact, we are doing so together with many other countries, and with all of our neighbors. At the recent meeting of Foreign Ministers of the Andean Group - whose members are Bolivia, Colombia, Ecuador, Peru and Venezuela - we agreed to work on a multilateral agreement to supplement existing bilateral agreements, which will bear the name of our former Minister of Justice, Rodrigo Lara Bonilia, who was infamously murdered for his struggle against drug trafficking. We intend in this way to strengthen international action against the narcotics trade.

We stress the thesis that the limitation of conventional weapons is essential for developing countries, since it is with such weapons that they fight both at the domestic level and among one smother. It is time for the international community to confront this question, which involves so many vested interests. Thus, we have raised the question several times at the Organization of American States, but we consider that this is not an exclusively regional subject.
Clearly, we must express our best wishes for the success of the Geneva talks on the incrementation of the Treaty on the Non-proliferation of Nuclear Weapons and for the achievement of new agreements which will enable mankind to live in the certainty that this fragile voyager in space - Earth - will not be annihilated by the demented games of the great Powers.
Moreover, we favor a greater number of denuclearized zones, such as those established in Latin America by the Treaty of Tlatelolco and those proposed for the Indian Ocean, Africa and the Antarctic.
To complete the task of decolonization, the United Nations must bring about the independence of Namibia, with which Colombia reiterates its solidarity. In no way can we acknowledge the government installed by South Africa to inherit its colonialist legacy; in this connection, our Organization has taken decisions guaranteeing the self-determination of the Namibian people. We shall fight all necessary diplomatic battles until freedom and justice are restored in that esteemed African Territory.
A blemish persists on this planet: Racial discrimination is still present in South Africa. The latest events in that country have once again shown the truth about the infamous Pretoria regime, which, in the words of Pope John Paul II, undermines the entire human race.

He reaffirm the need for both Argentina and Great Britain to return to the negotiating table and resume the dialog that will enable them to reconcile Argentine sovereignty over the Malvinas Islands with the interests of the islanders.
It pleases us to see that talks between the two Koreas have been resumed, along with exchanges of visits by economic, sporting and Red Cross groups from both countries. He are convinced that the peaceful route of mutual understanding is the only way to come to a satisfactory agreement.
He also express our firm hope that a just and viable solution will be found for the question of Cyprus, in conformity with United Nations resolutions; we renew our support for the mission undertaken by the Secretary-General in this connection.
It was 10 years ago in this very Assembly that Colombia first stated its position with regard to the rights of equatorial States such as ours in the synchronous geostationary orbit. Since then, we have participated intensively in the appropriate forums to obtain universal acceptance of our theses, based on an assertion of our sovereignty and on the search for equity in the framework of a new body of space law, which was inaugurated only in 1957, with the launching of the first SPUTNIK and which covers one of the most breath-taking adventures of twentieth-century man.
Colombia looks forward to an open door on active and equitable international co-operation, taking into account the rights of developing countries and the special geographical location of the equatorial nations.
The idea is that access to this limited natural resource will serve to close, not widen, the technological gap in space, as one of the elements that must define the new international economic order for which we are striving.
Extremely important decisions have been taken during these 10 years; more specifically, at Vienna at the United Nations Conference on the Exploration and Peaceful Uses of Outer Space (UNISPACE-82), where the main principles of equity were laid down for the peaceful use of the geostationary orbit in the service of all mankind, and not only of the great space Powers.
At the Conference of Plenipotentiaries of the International Telecommunication Union (ITU) in Nairobi, also held in 1982, on the basis of a proposal by Colombia, articles 10 and 33 of the International Telecommunication Convention were modified to permit an equitable, efficient and economic use of the geostationary satellite orbit, taking into account the specific needs of developing countries and the special geographical location of certain countries.
In the Committee on the Peaceful Uses of Outer Space, Colombia, together with Ecuador, Kenya and Indonesia, submitted a draft containing principles designed to permit establishing special set of legal rules for the geostationary orbit, a draft regarded by the developing countries as the basis for negotiations to establish a sui generis legal regime that takes into account the technical, legal and economic aspects of the problem.
Recently, the Conference on the use of the orbit and the planning of the space services that would use it, convened by the International Telecommunication Union (ITU) in Geneva, declared itself incompetent to decide on our sovereign rights in the orbit, and it empowered the Secretary-General of that United Nations specialized agency to address the Secretary-General of the United Nations and, through him, the Committee on Outer Space, in order to have this basic question analyzed and defined.
We have thus entered a new stage in which the United Nations will be able to confirm, as in the case of the law of the sea, its capacity to reassert the sovereignty of countries occupying a specific geographical location.
In recent years we have helplessly witnessed a process of deterioration in multilateral co-operation as a result of the growing preference of States for bilateral relationships from which they expect to obtain political and even economic dividends. Multilateralism is the most appropriate and fair mechanism for disseminating the products of generosity and goodwill to the neediest countries, without any form of conditions or discrimination.
There has been an unfortunate weakening of some United Nations agencies that have rendered invaluable services to humanity in the past as a result of the application by many developed countries of the criterion of zero growth in their contributions to those agencies. That has forced the Food and Agriculture Organization of the United Nations (FAO), for example, drastically to reduce the World Food Program (WFP), at the very time when the entire world is witness to one of the most dreadful famines ever experienced. We should perhaps follow the example of those young singers who have placed themselves at the service of this cause and for whom compassion has no color or political slogans.
International trade is the outstanding means of co-operation through which wealth and resources could be more efficiently distributed. Multilateral action co-ordinated through agencies such as the United Nations Conference on Trade and Development (UNCTAD) and the United Nations Industrial Development Organization (UNIDO), and mechanisms such as the Generalized System of Preferences, should provide us with the international economic environment needed for economic development.
It is essential to halt the alarming deterioration in the terms of trade of developing countries - mainly the result of the fall in real prices of their commodities, many of which have fallen to levels never before seen in this century.

We must do away with the protectionism that is spreading to all corners of the world, found especially in the industrialized countries which have now embarked on the harshest of trade wars - as was recognized only yesterday by the Ministers of Finance of the five most developed countries - without considering the consequences for the world economy, and above all for third world countries.
The United Nations cannot play a secondary role nor act after the fact in conflicts arising as a result of a lack of solutions for under-development and poverty. The United Nations cannot ignore the surreptitious moves to nullify measures to enable us to come closer to a new international economic order, as for example in the case of the various Decades for Development, the Charter of Economic Rights and Duties of States, or UNCTAD resolutions.
The same powers granted to it for the very effective struggle against colonialism must be extended to regulate the machinery and practices now used to manipulate the great economic differences between States. The same decisive action must be undertaken in the commercial and monetary spheres, which cannot be regarded as an area reserved for the consolidation of inequality and the predominance of power.
We hope that the next round of negotiations of the General Agreement on Tariffs and Trade (GATT) will contribute to overcoming the crisis and the inclusion of concepts that will benefit developing countries.
An erroneous view is often no more than a truth stated before its time. When discussing the Treaty of Versailles, Lord Keynes, the representative of the British Government, declared that if Germany was to be squeezed, it was vital that it should not be ruined, and he proposed that President Wilson should launch a vast financial program to save Europe. The United States Treasury was horrified at the proposal. However, 30 years later, a similar scheme, the Marshall Plan, was accepted, making use too late of a scheme that, if adopted in time, could have prevented the Second World War.
Authoritative voices have recently been heard proposing something similar for Latin America, where the most serious problem is no doubt the heavy burden of its foreign debt. Let us hope that those voices are heeded in time, and not after a cataclysm has occurred, as the President of Brazil has so eloquently warned us night happen.
Mr. Henry Kissinger, referring to the Latin American debt, has stated that "... the dialog with debtor countries should change from the collection of interest to the task of economic development ..." and that, otherwise,
"... there would sooner or later be a collapse, not only of the foreign debt structure but of the political institutions of Latin America and co-operation in the Western Hemisphere would be seriously jeopardized".
That thinking coincides with some of the guidelines contained in the Cartagena Consensus, of which Colombia, together with 10 other debtor countries of the region, was a promoter and founder. In that document we stated that the foreign debt is an obligation individually contracted by each specific country, and thus it should be treated on a case-by-case basis. However, the problem amounts to more than mere accounting and banking arrangements, because of the social and political effects of the debt servicing and the drastic depressive results of the adjustment processes.

That is why it is essential that as proposed by the Presidents of the 11 countries at the recent Bonn summit, the establishment of a political dialog between debtor and creditor countries in order to overcome this problem in a real and permanent way be no longer delayed.
In the present circumstances, Latin America must pay 800 billion dollars in the next 15 years on account of its debt. This level of servicing will absorb a large portion of domestic savings and the inflow of foreign exchange, to the extent that it is impossible to expect an increase in the per capita income of the 380 million Latin Americans in the next 15 years. That would make development impossible. Therefore Latin America must cease to be an exporter of capital and internal savings.
Colombia, which has always honored its debt, has already reached a complete agreement with its creditors, guaranteed by the International Monetary Fund (IMF), which enables it to obtain fresh resources destined for major productive projects, such as the exploitation of our large fields of coal, oil and ferro-nickel, and for the reactivation of our foreign trade.
We have adopted a process of self-discipline, monitored by the Fund, which has already begun to reactivate our economy.
We are fully aware that the problem of the Latin American foreign debt remains and that the arrangements made so far through tremendous effort on the part of some countries cure just temporary solutions. As indicated by the President of Colombia, Belisario Betancur, the debt bomb has not yet been deactivated.
The countries of the region cannot consult their income from exports beyond the levels required for their productive activity and for the gradual improvement of the living standards of their peoples.
Throughout this year Colombia, together with Mexico, Panama and Venezuela, the other members of the Contadora Group, has continued to work intensively and to
 offer its co-operation to the Central American countries to bring about the signing of the Contadora Act on Peace and Co-operation. The difficulties that have arisen in the negotiations sponsored by the Group have not been serious enough to overcome the craving for peace, but they have caused delay in reaching agreement.
He regret the recent incidents along the border between Costa Rica and Nicaragua and between the latter and Honduras, which indicate the need to expedite the process of negotiation and to maintain channels of communication between the countries so as to overcome problems through dialog. The Contadora Group has reiterated its willingness to provide its co-operation and good offices in the search for permanent solutions to this type of incident, which hampers the good relations that should exist between States.
The Contadora Group has had the support and admiration of the Latin American Governments, and, in general, the community of nations. I must highlight here the important event that took place in cur Cartegena de Indias on 24 and 25 August last when the Ministers for Foreign Affairs of the Contadora Group met with their colleagues from Argentina, Brazil, Peru and Uruguay, who had established themselves as a support group in Lima, to consider the working modalities that they could offer the Contadora Group.
This is the clearest proof of the political will of Latin America and of its desire and ability to devise a strategy of its own for resolving regional problems. That meeting gave evidence of Latin America's solidarity with the countries of Central America and its concern over the Central American crisis. It was decided to encourage the rapid completion of the negotiation process under way, since that crisis necessarily affects the future of our hemisphere. The meeting constituted a positive and unquestionable reinforcement of the work of the Contadora Group.

The eight Foreign Ministers agreed on the urgent need to tackle actual and potential conflicts and acknowledged that these have their origin in social and economic imbalances and the structures that restrict the freedom of speech and the participation of the people in true political processes that reflect the essential expectations of every society.
The response to the present economic situation in Central America has had as one of its most positive elements the participation of the European Economic Community (EEC). This example of international co-operation fosters our hopes and encourages the negotiating effort; to which we are committed. This coming November, a new meeting of the Community will take place in Luxembourg with the participation of the Foreign Ministers of Central America and the Contadora Group. At that meeting the Community will formally demonstrate its support for the cause of peace by specific agreements aimed at ensuring the economic development of Central America.
We are battling against time. Thus, on 12 and 13 September last, at the meeting held in Panama with the Foreign Ministers of Central America, the Contadora Group delivered the final draft of the Act, which included the observations made by the Central American Governments on the text of 7 September 1984, which was submitted to the last session of the General Assembly. This exemplary legal instrument sets the basis for peaceful coexistence and encompasses comprehensive agreements which are a result of the consensus of the Governments of the isthmus.
Aware of the deterioration of the regional situation, we agreed to convene a final meeting of plenipotentiaries for 7 October to discuss, during a 45-day term that may not be extended, only those aspects of the Act that are pending in relation to the control and reduction of arms, the implementation and follow-up mechanisms in matters of politics and security, and military maneuvers, and to negotiate the operational aspects essential to the fulfillment of the commitments entered into.
 The Foreign Ministers of Central America also agreed that any incidents that might occur in the region should not be the subject of negotiation by the plenipotentiaries or condition the holding of the meeting, in order to guarantee its effectiveness.
Thus, we expect that once this stage of the negotiations is completed we shall be able to sign the Contadora Act in a joint Foreign Ministers conference. Regarding our work during the past year, we shall submit our report to the Secretary-General in keeping with the resolution adopted by the General Assembly at its last session.
We wish to reiterate in this forum today our call to countries with interests in the region to contribute, with understanding of and respect for the standards of international law and the self-determination of peoples, to the consolidation of peace, freedom and development, the ultimate goals of our efforts. As stated by the President of Colombia, Belisario Betancur,
"we seek in Central America countries that realize their own being in a peace that is more arduous than war itself."
This is why it is encouraging to note that the democratic processes in our hemisphere have expressed themselves in a movement towards pluralistic societies characterized by participation in the voting process and free election of their Governments. This process has gained force during the current year and is in total agreement with the free political processes that have been practiced by Colombia for many years and have served as a means of expressing the differences and tensions characteristic of every society in evolution. A great pontiff of the Church taught us that
"Man possesses an intrinsic dignity through which he is able to discover the marvelous order that rules over the forces of nature and forge the tools with which to master those same forces and place them at his service."
 Thus, true progress must be understood as progress aimed at the moral and material refinement of all men, since it consists not only in the production of larger quantities of material goods but also in the qualitative growth which makes society more equitable and more responsive to the total well-being of its members.
That is our great responsibility and, 40 years after having accepted it, we have to ask ourselves if we have been equal to such a challenge. Let us then become fully involved in the struggle to offer all peoples of the earth a safer and better future, when we hope all men will be brothers.


